United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                    UNITED STATES COURT OF APPEALS          November 17, 1998
                             FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                 Clerk
                           _________________

                              No. 98-20072
                            Summary Calendar
                           _________________


GULF GLOBAL NAVIGATION LIMITED,


                       Plaintiff-Appellant,

versus


CERREY S.A. de C.V.,


                       Defendant-Appellee.



             Appeal from the United States District Court
                  for the Southern District of Texas
                            (H-96-CV-1630)

                           November 17, 1998

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:1

        Gulf Global Navigation Limited (“Gulf Global”) appeals the
district court's grant of partial summary judgment in favor of

Cerrey S.A. de C.V. (“Cerrey”).      We review the district court's

grant of summary judgment de novo.      See Exxon Corp. v. St. Paul

Fire and Marine Ins. Co., 129 F.3d 781 (5th Cir. 1997).

        Gulf Global and Cerrey, through their agents, entered into a



    1
          Pursuant to 5TH CIR. R. 47.5, we have determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
contract under which Gulf Global agreed to transport a dissembled

chimney from Tampico, Mexico to Buenos Aires, Argentina.           Shortly

after they signed the contract, Cerrey indicated its intent not to

perform in accordance with the contract.         Gulf Global refused to

accept   this   repudiation   and   continued   to   perform    under   the

contract, including nominating a second vessel to make the agreed

shipment after successfully obtaining alternate cargo for the

original one.    Gulf Global contends that the district court erred

in   determining   that    Cerrey   made   a    clear   and    unequivocal

repudiation, that Gulf Global's nomination of another vessel was

unreasonable, and that Gulf Global failed to mitigate its damages.

     We have reviewed the record and the briefs of the parties and

affirm substantially for the reasons given by the district court.

See Gulf Global Navigation Ltd. v. Cerrey S.A. de C.V., H-96-CV-

1630 (S.D. Tex. Dec. 15, 1997).      Gulf Global has failed to meet its

burden of establishing that there is a genuine issue of material

fact, or that the district court erred in its legal holdings.           See

FED. R. CIV. P. 56(e);    Melton v. Teachers Ins. & Annuity Ass'n of

America, 114 F.3d 557, 559 (5th Cir. 1997)(“[S]ummary judgment is

appropriate where the pleadings and summary judgment evidence

present no genuine issues of material fact and the moving party is

entitled to judgment as a matter of law.”).



AFFIRMED.




                                    -2-